Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This action is responsive to claims filed on December 16, 2019. Claims 1-24 are pending and presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 13-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 13 is directed to “At least one  computer readable storage medium...”, which does not fall within the four statutory classes of 101. Upon further review of the instant application disclosure , the term “computer readable storage medium” is not clearly defined to encompass only physical storage media (volatile and non-volatile) and thus may be broadly interpreted  as a transmission media (signal or transitory state). Applicant is advised to direct the claim language to “At least one non-transitory computer readable storage medium …” to overcome the 101 rejection. Examiner notes that such an amendment as suggested by the Examiner will not raise an issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Appropriate corrections are required where applicable.
	Claims 14-18 are rejected under the same rationale as claim due to their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 11-13, 17-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baidya et al “Baidya”, US-PGPub. No. 20200004921 in view of Leonard et al “Leonard”, US-PGPub. No. 20160217384.
As per claims 1, 7, 13 and 19, Baidya teaches a computing system, a semiconductor apparatus, at least one computer readable medium and a method  (Fig. 5, Paragraph(s) [0021], [0042]) comprising: 
a network controller to obtain a set of observations (Paragraph(s) [0074], [0076]); 
one of more substrates  (Paragraph(s) [0026]); 
a processor coupled to the network controller  (Fig. 14, Paragraph(s) [0048], [0076]); and 
a memory coupled to the processor  (Fig. 13, Paragraph(s) [0067]), the memory including a set of executable program instructions, which when executed by the processor, cause the computing system to: 
generate first inclusion data, wherein the first inclusion data specifies a number of inclusions for each observation in the set of observations  (Paragraph(s) [0047], [0052], [0083], [0099], [0124]), and 
train a first decision tree in a random forest based at least in part on the first inclusion data  (Paragraph(s) [0043-0044], [0083], [0100]).
Baidya fails to explicitly teach generating first inclusion data in accordance with a Poisson distribution. 
However, Leonard discloses generating first inclusion data in accordance with a Poisson distribution (Fig. 16, Paragraph(s) ]0007], [0147], [0180], [0185]; causing the data processing apparatus to generate a set of parameters corresponding to the optimal discrete probability distribution. A set of parameters may be generated for a zero-modified Poisson distribution of the data set. For example, Fig. 26A illustrates an example of a table 2600A that includes a set of parameters generated for an optimal discrete probability distribution).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Baidya to include the feature of generating a set of parameters corresponding to the optimal discrete probability distribution taught by Leonard, as explained above, to deliver statistical modeling and machine learning capabilities in a highly interactive programming environment, which may enable multiple users to concurrently manage data, transform variables, perform exploratory analysis, build and compare models and score as taught by Leonard (see – Paragraph [0199]).
As per claims 5, 11, 17 and 23, Baidya teaches wherein the instructions, when executed, further cause the computing system to split the set of observations in an entirety based on an impurity metric (Fig. 9, Paragraph(s) [0041], [0059]).
As per claims 6, 12, 18 and 24, Baidya teaches wherein the instructions, when executed, further cause the computing system to: 
generate second inclusion data, wherein the second inclusion data specifies a number of inclusions for each observation in the set of observations (Paragraph(s) [0047], [0052], [0083], [0095], [0099], [0124]), and 
train a second decision tree in the random forest based at least in part on the second inclusion data (Paragraph(s) [0043-0044], [0083], [0097], [0100]).
Baidya fails to explicitly teach generate second inclusion data in accordance with a Poisson distribution. 
However, Leonard discloses generating second inclusion data in accordance with a Poisson distribution (Fig. 16, Paragraph(s) ]0007], [0147], [0180], [0185]; causing the data processing apparatus to generate a set of parameters corresponding to the optimal discrete probability distribution. A set of parameters may be generated for a zero-modified Poisson distribution of the data set. For example, Fig. 26A illustrates an example of a table 2600A that includes a set of parameters generated for an optimal discrete probability distribution).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Baidya to include the feature of generating a set of parameters corresponding to the optimal discrete probability distribution taught by Leonard, as explained in claim 1. 

Allowable Subject Matter
Claims 2, 3, 8, 9, 14, 15, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 4, 10, 16 and 22 are objected to as being dependent upon objected to claims.  An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454